Case: 19-11442   Date Filed: 05/12/2020   Page: 1 of 11



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11442
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:18-cr-00024-HL-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

HENRY AUSTIN, II,
a.k.a. POOCHIE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (May 12, 2020)

Before WILLIAM PRYOR, JILL PRYOR, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 19-11442     Date Filed: 05/12/2020    Page: 2 of 11



      Henry Austin, II, appeals his jury conviction and 125-month sentence for

conspiracy to distribute cocaine and cocaine base, in violation of 21 U.S.C. §§ 846,

841(a)(1), (b)(1)(C), and 851(a). Austin argues that the district court: (1) abused

its discretion by admitting evidence of his prior conviction for sale of cocaine in

1992, and (2) erred in calculating his guideline range by attributing to him over

five kilograms of cocaine and without making an explicit factual finding to support

this allegation. We affirm.

                                    I. Background

      In 2018, a grand jury charged Austin, along with 18 co-conspirators, with

conspiracy to distribute more than five kilograms of cocaine and cocaine base

between January 1, 2013, and October 28, 2014. Most of Austin’s named

co-conspirators, including Andrew Carter, Willis Young, Eddie Smith, and

Kenyatta Mitchell pleaded guilty.

      At Austin’s trial, Carter testified that, during the relevant time period, he

received 15-kilogram shipments of cocaine every four to five days and would

distribute it to various individuals throughout Georgia. Carter distributed cocaine

to Austin, whom he knew through Young and Smith. Carter sold approximately

half a kilogram, or 18 ounces, of cocaine to Austin using Smith or Young as an

intermediary about once or twice a week from around March or April of 2013 until

Carter’s arrest in September 2014.


                                          2
              Case: 19-11442      Date Filed: 05/12/2020   Page: 3 of 11



      Similarly, Young testified that he introduced Austin to Kenyatta Mitchell so

that Austin could buy cocaine from Mitchell. In 2011 and 2012, Young brought

Austin to buy drugs from Mitchell three times—on two of those occasions Austin

purchased 9 ounce of cocaine and on one occasion 18 ounces. Young also helped

Austin buy cocaine from Carter.

      Smith testified that he knew Austin for about 20 years and Smith sold crack

cocaine for him in the 2000s. Austin taught Smith how to cook crack cocaine. In

the 2000s, Smith brokered five or six drug transactions between Austin and

Mitchell in amounts varying between 9 and 18 ounces. And between 2013 and

2014, Smith brokered five or six drug transactions between Austin and Carter for

18 ounces of cocaine each time.

      The government also introduced at trial audio recordings obtained through

authorized wiretaps in which Austin was recorded speaking with various

co-conspirators discussing the poor quality of the cocaine he purchased from

Carter in September 2014, stating he was having difficulty cooking it, and

arranging to exchange it for another 18 ounces. Additionally, the government

introduced video surveillance and photographs taken of Carter, Young, and Austin

together during at least two different drug transactions. Finally, the government

introduced, over Austin’s objection, evidence of Austin’s 1992 Georgia conviction




                                           3
                  Case: 19-11442        Date Filed: 05/12/2020   Page: 4 of 11



for two counts of sale of cocaine, pursuant to Federal Rule of Evidence 404(b).1

However, the district court agreed to give the defense’s requested limiting

instruction with regard to the prior conviction, admonishing the jury that it “must

not consider any of this evidence to decide whether the Defendant committed the

acts charged now.” But the court also explained that the jury could “consider

evidence of similar acts done on other occasions to decide whether the Defendant

had the state of mind or intent necessary for the crime charged, or whether the

Defendant acted according to a plan or to prepare to commit a crime, or whether

the Defendant committed the charged acts by accident or mistake.” Following

deliberations, the jury convicted Austin as charged, and determined that he

conspired to possess with intent to distribute less than 500 grams of cocaine.

       Prior to sentencing, the probation office prepared a presentence investigation

report (“PSI”). The PSI noted that, according to trial testimony, from 2013 to

2014, Austin purchased from Carter approximately 1.53 kilograms of cocaine

through brokered transactions with Young, and approximately 2.55 to 3.06



       1
           Rule 404(b) provides in relevant part that:

       Evidence of a crime, wrong, or other act is not admissible to prove a person’s
       character in order to show that on a particular occasion the person acted in
       accordance with the character. . . . The evidence may be admissible for another
       purpose, such as proving motive, opportunity, intent, preparation, plan,
       knowledge, identity, absence of mistake, or lack of accident.

Fed. R. Evid. 404(b)(1)–(2).
                                                   4
                Case: 19-11442       Date Filed: 05/12/2020       Page: 5 of 11



kilograms of cocaine through brokered transactions with Smith. Austin also

purchased approximately 2.30 to 3.06 kilograms of cocaine from Mitchell. Thus,

pursuant to U.S.S.G. § 1B1.3(a)(1)(A) and (B), the probation officer concluded

that Austin was accountable for 6.38 to 7.65 kilograms of cocaine, which resulted

in a base offense level of 30, pursuant to U.S.S.G. §§ 2D1.1(a)(5) and (c)(5). 2

Based on an offense level of 30 and a criminal history category of II, Austin’s

guideline range was 108 to 135 months’ imprisonment, and the statutory maximum

sentence was 30 years. Austin objected to the attributed drug amount, asserting

that the base offense level should only be 22 because “the investigation [did] not

show his conduct was part of a conspiracy,” and, therefore, only the less than 500

grams the jury determined he possessed should be the amount attributed to him. In

response, the probation officer explained that because Austin was found guilty of

participating in a jointly undertaken criminal activity—here, conspiracy to

distribute cocaine— under the Guidelines he was accountable for conduct that was:

“within the scope of the jointly undertaken activity, in furtherance of the criminal

activity, and reasonably foreseeable in connection with that criminal activity.”

And Carter testified that Austin bought cocaine from him through Young and

Smith in 18-ounce increments on multiple occasions between 2013 and 2014.



       2
         U.S.S.G. § 2D1.1(c)(5) provides a base offense level of 30 for a 21 U.S.C.
§ 841(b)(1)(C) offense involving at least 5 but less than 15 kilograms of cocaine.
                                               5
              Case: 19-11442      Date Filed: 05/12/2020    Page: 6 of 11



These transactions were in furtherance of the drug conspiracy and were reasonably

foreseeable because they were brokered on Austin’s behalf. Accordingly, Austin

was accountable for 6.38 to 7.65 kilograms of cocaine.

      At sentencing, Austin reiterated his objection to the amount of cocaine

attributed to him. He also argued that the transactions with Mitchell took place

prior to the period covered by the indictment, and, therefore, he should not be held

accountable for the 2.3 to 3.06 kilograms he bought from Mitchell. The

government responded that the jury’s determination of a defendant’s drug quantity

for the purposes of the statutory penalty did not affect the district court’s

determination of his drug quantity at sentencing and that, given the testimony at

trial, the district court could attribute to Austin more than the 500 grams the jury

found him guilty of possessing. The government also argued that even if the

transactions with Mitchell occurred outside the window alleged in the indictment,

those transactions could still be considered as relevant conduct for sentencing

purposes. The district court overruled Austin’s objections, adopted the PSI, and

sentenced Austin to 125 months’ imprisonment to be followed by 6 years of

supervised release. This appeal followed.




                                           6
                Case: 19-11442        Date Filed: 05/12/2020        Page: 7 of 11



                                         II.     Discussion

       A. The Rule 404(b) Evidence

       Austin argues that the district court abused its discretion when it admitted

evidence of his 1992 Georgia conviction for two counts of sale of cocaine because

the prejudicial effect far outweighed any probative value. 3 In response, the

government concedes that the admission of the 1992 conviction was an abuse of

discretion, but contends that the error was harmless.4

       “[We] review[] a district court’s evidentiary rulings for a clear abuse of

discretion.” United States v. Dodds, 347 F.3d 893, 897 (11th Cir. 2003). “Even if

an evidentiary ruling is erroneous, ‘that ruling will result in reversal only if the

error was not harmless.’” United States v. Khanani, 502 F.3d 1281, 1292 (11th

Cir. 2007) (alteration adopted) (quoting United States v. Hands, 184 F.3d 1322,

1329 (11th Cir. 1999)). Thus, “where an error had no substantial influence on the

outcome, and sufficient evidence uninfected by error supports the verdict, reversal

is not warranted.” United States v. Drury, 396 F.3d 1303, 1315 (11th Cir. 2005)

(quoting United States v. Hawkins, 905 F.2d 1489, 1493 (11th Cir. 1990)).



       3
         Austin also generally argues that this Circuit’s standard for admissibility of other acts
evidence under Rule 404(b) is too broad and urges this Court to adopt a narrower standard used
in other Circuits. We decline to address this argument.
       4
         In light of the government’s concession, for purposes of this appeal, we will assume
without deciding that the admission of this evidence was an abuse of discretion and conduct a
harmless error analysis.
                                                 7
              Case: 19-11442     Date Filed: 05/12/2020    Page: 8 of 11



      Here, as an initial matter, the risk of any unfair prejudice from the admission

of Austin’s 1992 conviction was reduced by the district court’s limiting instruction

to the jury. See United States v. Diaz-Lizaraza, 981 F.2d 1216, 1225 (11th Cir.

1993) (“While the probative value and government need for this [Rule 404(b)]

evidence were strong, any unfair prejudice possibly caused by its introduction was

mitigated by the trial judge’s limiting instructions.”); see also United States v.

Ramirez, 426 F.3d 1344, 1354 (11th Cir. 2005) (noting that the risk of prejudice

from Rule 404(b) evidence can be mitigated by a limiting instruction).

Additionally, even without the 1992 conviction, sufficient evidence uninfected by

error supported the jury’s guilty verdict, as law enforcement and Austin’s

co-conspirators testified that he was placed at locations where drug deals took

place, purchased cocaine at those locations on multiple occasions, and cooked and

sold crack cocaine. Accordingly, any error in the admission of Austin’s 1992

conviction was harmless. See Drury, 396 F.3d at 1315. Therefore, we affirm

Austin’s conviction for conspiracy to distribute cocaine and cocaine base.

      B. Sentencing Challenge

      Austin argues that the district court erred at sentencing when it attributed

over five kilograms of cocaine to him and failed to make an “explicit factual

finding as to the allegation.” Therefore, he maintains that he must be resentenced




                                           8
              Case: 19-11442    Date Filed: 05/12/2020    Page: 9 of 11



using the jury’s determination that he was responsible for less than 500 grams of

cocaine.

      “The district court’s determination of the drug quantity attributable to a

defendant is reviewed for clear error.” United States v. Chavez, 584 F.3d 1354,

1367 (11th Cir. 2009). “A finding is clearly erroneous where, after reviewing all

the evidence, we are ‘left with the definite and firm conviction that a mistake has

been committed.’” United States v. Alicea, 875 F.3d 606, 608 (11th Cir. 2017)

(quoting United States v. Robertson, 493 F.3d 1322, 1330 (11th Cir. 2007)).

      “When a defendant objects to a factual finding that is used in calculating his

guideline sentence, such as drug amount, the government bears the burden of

establishing the disputed fact by a preponderance of the evidence.” United States

v. Rodriguez, 398 F.3d 1291, 1296 (11th Cir. 2005). “The district court’s factual

findings for purposes of sentencing may be based on, among other things, evidence

heard during trial, undisputed statements in the PSI, or evidence presented during

the sentencing hearing.” United States v. Polar, 369 F.3d 1248, 1255 (11th Cir.

2004). Although, “a district court should make explicit factual findings that

underpin its sentencing decision[,]” the failure to make specific findings does not

preclude appellate review or warrant reversal “where the court’s decisions are

based on clearly identifiable evidence.” United States v. Bradley, 644 F.3d 1213,

1293 (11th Cir. 2011).


                                          9
             Case: 19-11442     Date Filed: 05/12/2020    Page: 10 of 11



      Here, the district court did not err in attributing more than 500 grams of

cocaine to Austin for purposes of calculating his guideline range. The Guidelines

instruct district courts to consider not merely the charged conduct, but rather all

“relevant conduct,” in calculating a defendant’s guideline range. U.S.S.G.

§ 1B1.3. Therefore, “sentencing courts may consider both uncharged and

acquitted conduct in determining the appropriate sentence.” United States v.

Hasson, 333 F.3d 1264, 1279 n.19 (11th Cir. 2003). Thus, when determining the

quantity of drugs attributable to the defendant for sentencing purposes,

      the defendant is accountable . . . for all quantities of contraband with
      which he was directly involved and, in the case of a jointly undertaken
      criminal activity . . . all quantities of contraband that were involved in
      transactions carried out by other participants, if those transactions
      were within the scope of, and in furtherance of, the jointly undertaken
      criminal activity and were reasonably foreseeable in connection with
      that criminal activity.

U.S.S.G. § 1B1.3, cmt. (n.3(D)). Here, the district court determined Austin was

accountable for cocaine he purchased from Carter and Mitchell, albeit uncharged

or acquitted conduct. This conduct was clearly relevant under U.S.S.G. § 1B1.3

because it was quantities of cocaine “with which [Austin] was directly involved.”
Id. Although Austin argues that the district court failed to make an explicit factual

finding regarding the amount attributable to him, his argument is belied by the

record as the district court expressly overruled his objection to the amount of

cocaine attributed to him, found the challenged conduct to be “relevant,” and


                                          10
             Case: 19-11442     Date Filed: 05/12/2020   Page: 11 of 11



adopted the PSI, which stated that the amount of cocaine attributable to Austin was

based on trial testimony. Accordingly, the district court’s factual finding was not

clearly erroneous. See Alicea, 875 F.3d at 608; Bradley, 644 F.3d at 1293. We

affirm Austin’s sentence.

      AFFIRMED.




                                         11